           Case 1:20-cv-04350-ALC Document 12 Filed 10/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TIMOTHY DEROME PETTIES, ESQ.,                                                     10/30/2020

                                  Plaintiff,
                                                                    20-CV-4350 (ALC)
                      -against-
                                                                  VALENTIN ORDER
 JUDGE D. RIVIEZZO; C.O. RICHARDSON,

                                  Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       Plaintiff, currently detained in the North Infirmary Command on Rikers Island, brings

this pro se action under 42 U.S.C. § 1983, alleging that defendants violated his federal

constitutional rights. 1 By order dated June 22, 2020, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis (“IFP”). 2

       On October 2, 2020, the Court requested that Correction Officer Richardson waive

service of summons. On October 28, 2020, the Court received a notice that the request for waiver

of service was returned unexecuted because “Richardson” is a common name.

       Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the amended complaint, Plaintiff

supplies sufficient information to permit the New York Department of Correction (“DOC”) to

identify the full name and badge number of Correction Officer Richardson, who Plaintiff alleges

was on duty at housing area D3 in the North Infirmary Command on Rikers Island on the



       1
          By order dated July 21, 2020, Judge Louis L. Stanton directed Plaintiff to file an
amended complaint, which Plaintiff filed on August 20, 2020. The amended complaint (ECF No.
7) is the operative pleading.
       2
         Prisoners are not exempt from paying the full filing fee even, when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 1:20-cv-04350-ALC Document 12 Filed 10/30/20 Page 2 of 2




morning of March 22, 2020, and allowed Plaintiff to be assaulted by another inmate. The Court

therefore orders that the New York City Law Department, which is the attorney for and agent of

the DOC, must ascertain the full name and badge number of Correction Officer Richardson and

the address where the defendant may be served. 3 The New York City Law Department must

provide this information to Plaintiff and the Court within sixty days of the date of this order.

Once Correction Officer Richardson’s full name and badge number are identified, the Court will

issue an order asking Correction Officer Richardson to waive service.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff.

       The Clerk of Court is further directed to mail a copy of this order and the amended

complaint to the New York City Law Department at: 100 Church Street, New York, NY 10007.

SO ORDERED.

 Dated:
           New York, New York
           Dated: October 30, 2020
                                                           ANDREW L. CARTER, JR.
                                                           United States District Judge




       3
         If Correction Officer Richardson is a current or former DOC employee or official, the
New York City Law Department should note in the response to this order that an electronic
request for a waiver of service can be made under the e-service agreement for cases involving
DOC defendants, rather than by personal service at a DOC facility. If the Correction Officer
Richardson is not a current or former DOC employee or official, but otherwise works or worked
at a DOC facility, the New York City Law Department must provide a residential address where
the individual may be served.

                                                  2
